







EXHIBIT 10.1

 

OPTION TO PURCHASE MINERAL ASSETS AGREEMENT




THIS OPTION is granted and effective as of July 3, 2012 (the "DATE OF GRANT"),
by NORTHERN ADVENTURES LLC, (“NALLC”), an Idaho Limited Liability Company and
NORTHERN ADVENTURES, INC., (“NAINC”), a Nevada Corporation (collectively the
“OPTIONORS") and both parties to this Agreement,  AMCOR EXPLORATION, INC., a
Nevada Subsidiary Corporation (the “OPTIONEE”) and APD ANTIQUITIES, INC., a
Nevada Parent Corporation (“PARENT”).




RECITALS




    A.  The OPTIONORS are desirous to grant an option to purchase certain mining
assets and mining properties from NORTHERN ADVENTURES, INC. to the OPTIONEE (the
“OPTION”) for good and valuable consideration and the OPTIONEE is willing to
accept this OPTION pursuant to the terms and conditions defined below.




    NOW, THEREFORE, the parties covenant and agree as follows:




1.




Assets Subject to Option and Option Price




The OPTIONORS hereby grant to the OPTIONEE the OPTION to purchase certain mining
assets and properties (which are specifically described in Exhibit A annexed
hereto) owned by the NAINC (the “MINING ASSETS”), which is also Exhibit A of the
form of Asset Purchase Agreement annexed hereto as Exhibit B (the “ASSET
PURCHASE AGREEMENT”).   The Mining Assets were transferred from NALLC and
various third parties to NAINC, pursuant to a legal assignment of all right,
title and interest on the dates specified or a date to be determined prior to
exercise of this OPTION.




2.




Terms of the Option




The OPTION shall be subject to the following terms and conditions:




    2.1  Option Term.  The OPTION may be exercised by the OPTIONEE on or prior
to the date ninety (90) Days from July 3,  2012 (the “OPTION TERMINATION DATE”).




    2.2  Purchase Price.  The purchase price for the MINING ASSETS, as specified
in the Asset Purchase Agreement shall include:  (i) the issuance of the number
of restricted shares of common stock par value $0.001 of APD ANTIQUITIES, INC.
(the “SHARES”) that equals Eighty and One Half (80.5%) percent of the total
issued and outstanding shares on a post-acquisition basis; and (ii) the
forgiveness 14 promissory notes between Northern Adventures, LLC and PARENT in
the aggregate principal amount of $448,000 (which promissory notes are listed in
Exhibit C hereto) and accrued interest in the amount of 8% per annum (the
“DEBT”) to the date of exercise of the OPTION.  The amount of the DEBT will be
calculated as of the date of exercise of this OPTION AGREEMENT.  In the event
the PARENT provides any additional loans to Northern Adventures, LLC between the
date of execution of the OPTION and the exercises of the OPTION, the additional
principal amounts of the promissory notes and accrued interest will be added to
the DEBT.











1




--------------------------------------------------------------------------------










     2.3 Option Exercise.The OPTION shall be exercised by the OPTIONEE on or
before the OPTION TERMINATION DATE by: (a) delivering to the OPTIONORS an
executed copy of the ASSEST PURCHASE AGREEMENT; (b) by marking all of the
promissory notes comprising the DEBT “paid in full” and returning them to the
OPTIONORS; (c) if requested by the OPTIONORS, and at PARENT’S expense, the
OPTIONEE will provide a legal opinion letter, satisfactory in form and substance
to the OPTIONORS, to the effect that the issuance of the SHARES to the OPTIONOR,
 may be effected without registration of such stock under the Securities Act of
1933, as amended (the "1933 Act"), or any applicable state securities laws, and
(d) within five business days of the exercise of the OPTION by the OPTIONEE, the
PARENT shall deliver the SHARES to the NAINC.




    2.4  The OPTION must be exercised, if at all, on an all of none basis.




    2.5  The SHARES issued by the PARENT to NAINC pursuant to the exercise of
the OPTION, shall not be subject to repurchase by the PARENT




3.




Limitations on Exercisability of the Option




The exercise of the OPTION hereby granted, shall be subject to all of the terms
and conditions of this AGREEMENT, including, without limitation, the provisions
relating to termination of the OPTION.




4.




Transferability of the Option




The OPTION shall not be transferable or exercisable by any person other than the
OPTIONEE, without prior written approval of the OPTIONORS.




6.




Warranties and Representations




By executing this Agreement, the OPTIONEE accepts the OPTION and represents and
warrants to the OPTIONORS and covenants and agrees with the OPTIONORS as
follows:




    6.1  The OPTIONEE agrees to abide by all of the terms and conditions of this
AGREEMENT.




    6.2  The OPTIONORS recognizes, agrees and acknowledges that no registration
statement under the 1933 Act, or under any state securities laws, has been or
will be filed with respect to any of the SHARES issued by the PARENT and to be
acquired by the OPTIONOR as part of this transaction and the exercise of the
OPTION.  The SHARES will be issued pursuant to available exemptions from
registration requirements.  The SHARES will be deemed to be restricted and
non-saleable except sales pursuant to an applicable exemption from registration.




    6.3  Except for the initial distribution of the SHARES to Northern
Adventures, Inc. and the subsequent distribution of the SHARES to the
shareholders of Northern Adventures, Inc. in the form of restricted stock, the
shareholders of Northern Adventures, Inc. will agree not to sell, transfer or
otherwise dispose of any of the SHARES acquired upon exercise of the OPTION,
except as specifically permitted by exemptions available under











2




--------------------------------------------------------------------------------







the Securities Act, the filing of a registration statement and any applicable
state and federal securities laws.




    6.4  OPTIONORS hereby confirm that they are fully aware that the OPTIONEE is
currently designated as a “shell corporation” pursuant to SEC regulations and
the utilization of Rule 144 as an exemption from registration to sell securities
will not be available for a minimum of one years from the date of the filing of
an 8-K with the Securities Exchange Commission and notification that the company
has been deshelled.




7.




Indemnification




Each of the parties, the OPTIONORS, the OPTIONEE and the PARENT agrees to
indemnify the other party, and hold the other party harmless from and against
any loss, claim or liability, including attorney's fees or other legal expenses
incurred in the defense thereof, incurred by the such other party, as a result
of any breach by a party of, or any inaccuracy in, any representation, warranty,
covenant or other provision contained in this AGREEMENT.

8.




Access to Information




The OPTIONEE agrees to make available to the OPTIONORS upon written request,
such public information regarding APD ANTIQUITIES, INC. that has in the past or
is from time to time hereafter made generally available to its shareholders and
on file with the Securities Exchange Commission.




9.




Rights as Shareholder




The OPTIONORS shall have no rights as a shareholder of APD ANTIQUITIES, INC. on
account of this OPTION AGREEMENT or on account of the OPTIONEE’s currently
holding the OPTION to acquire the MINING ASSETS through issuance of the SHARES.







10.




Tax Withholding




If, in connection with the exercise of the OPTION or any sale, transfer or other
disposition of any of the SHARES acquired from the OPTIONOR in connection with
the exercise of the OPTION, the OPTIONORS may be required by applicable federal,
state or local law to withhold any amount on account of income or similar taxes,
the OPTIONORS agrees to pay and assume full legal liability for all taxes due as
a result of the exercise of this OPTION.











3




--------------------------------------------------------------------------------







11.




Further Assurances




The OPTIONEE and PARENT along with the OPTIONORS agrees from time to time to
execute such additional documents as the parties to this AGREEMENT may
reasonably require in order to effectuate the purposes of the this Agreement.




12.




Binding Effect




This Agreement shall be binding upon the OPTIONEE and the OPTIONORS and their
heirs, successors and assigns.




13.




Entire Agreement; Modifications




This AGREEMENT constitutes the entire agreement and understanding between the
OPTIONORS, the OPTIONEE and the PARENT, regarding the subject matter hereof.  No
waivers, alterations or modifications of the OPTION or this Agreement shall be
valid unless in writing and duly executed by the party against whom enforcement
of such waiver, alteration or modification is sought.  The failure of any party
to enforce any of its rights against the other party for breach of any of the
terms of the OPTION or this Agreement shall not be construed a waiver of such
rights as to any continued or subsequent breach.




14.




Governing Law




The laws of the State of Nevada shall govern the OPTION and this OPTION
AGREEMENT.




IN WITNESS WHEREOF, the parties have executed this OPTION AGREEMENT as of the
day and year first above written.







"OPTIONORS"

"OPTIONEE" PARENT










By:_______________________

_______

By:_____________________________

NORTHERN ADVENTURES, LLC

APD ANTIQUITIES, INC.

Name: Floyd Short, Managing Partner

Name: Cindy K. Swank, President







By:______________________________

By:_____________________________

NORTHERN ADVENTURES, INC

AMCOR EXPLORATION, INC.

Name: Martin Clemets,  President

Name: Cindy K. Swank, President














4




--------------------------------------------------------------------------------







EXHIBIT A

DESCRIPITON OF UNPATENTED CLAIMS TO BE ACQUIRED




1.  All right, title and interest to the following claims owned by Northern
Adventures, Inc. will be Quit Claim Deeded to the Optionee on the Closing Date:




NAME

Locator

Claim Date

Stevens County

Filing Date

County Recorder Number

BX 13

Martin Clemets

5/3/2012

5/11/2012

2012 0003490

BX 14

Martin Clemets

5/3/2012

5/11/2012

2012 0003491

BX 15

Martin Clemets

5/3/2012

5/11/2012

2012 0003492

BX 16

Martin Clemets

5/3/2012

5/11/2012

2012 0003493

BX 17

Martin Clemets

5/3/2012

5/11/2012

2012 0003494

BX 18

Martin Clemets

5/3/2012

5/11/2012

2012 0003495

BX 19

Martin Clemets

5/3/2012

5/11/2012

2012 0003496

BX 20

Martin Clemets

5/3/2012

5/11/2012

2012 0003497

BX 21

Martin Clemets

5/3/2012

5/11/2012

2012 0003498

BX 22

Martin Clemets

5/3/2012

5/11/2012

2012 0003499

BX 23

Martin Clemets

5/3/2012

5/11/2012

2012 0003500

BX 24

Martin Clemets

5/3/2012

5/11/2012

2012 0003501

BX 25

Martin Clemets

5/3/2012

5/11/2012

2012 0003502

BX 26

Martin Clemets

5/3/2012

5/11/2012

2012 0003503

BX 27

Martin Clemets

5/3/2012

5/11/2012

2012 0003504







NAME

Locator

Claim Date

Okanogan County

Filing Date

County Record

TOR 104

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173472

TOR 105

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173473

TOR 106

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173474

TOR 107

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173475

TOR 108

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173476

TOR 109

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173477

TOR 110

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173478

TOR 111

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173479

TOR 112

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173480

TOR 200

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173481

TOR 201

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173482

TOR 202

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173483

TOR 203

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173484

TOR 204

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173485

TOR 205

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173486

TOR 206

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173487

TOR 207

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173488

TOR 208

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173489











5




--------------------------------------------------------------------------------











TOR 209

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173490

TOR 210

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173491

TOR 211

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173492

TOR 212

David Boleneus/Frank H  Blair

April 15, 2012

June 15, 2012

3173493

TOR 300

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173494

TOR 301

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173495

TOR 302

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173496

TOR 303

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173497

TOR 304

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173498

TOR 305

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173499

TOR 306

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173500

TOR 307

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173501

TOR 308

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173502

TOR 309

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173503

TOR 310

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173504

TOR 311

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173505

TOR 312

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173506

TOR 400

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173507

TOR 401

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173508

TOR 402

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173509

TOR 403

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173510

TOR 404

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173511

TOR 405

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173512

TOR 406

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173513

TOR 407

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173514

TOR 408

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173515

TOR 409

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173516

TOR 410

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173517

TOR 411

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173518

TOR 412

David Boleneus/Frank H  Blair

April 16, 2012

June 15, 2012

3173519







NAME

Locator

Claim Date

Stevens County

Filing Date

County Recorder Number

MK 9

Martin Clemets

5/2/2012

5/3/2011

2012 0003505

MK 11

Martin Clemets

5/2/2012

5/3/2011

2012 0003506

MK 12

Martin Clemets

5/2/2012

5/3/2011

2012 0003507

MK 13

Martin Clemets

5/2/2012

5/3/2011

2012 0003508

MK 16

Martin Clemets

5/2/2012

5/3/2011

2012 0003509

MK 18

Martin Clemets

5/2/2012

5/3/2011

2012 0003510

MK 19

Martin Clemets

5/2/2012

5/3/2011

2012 0003511

MK 20

Martin Clemets

5/2/2012

5/3/2011

2012 0003512

MK 21

Martin Clemets

5/2/2012

5/3/2011

2012 0003513











6




--------------------------------------------------------------------------------











MK 22

Martin Clemets

5/2/2012

5/3/2011

2012 0003514

MK 24

Martin Clemets

5/2/2012

5/3/2011

2012 0003515

MK 26

Martin Clemets

5/2/2012

5/3/2011

2012 0003516

MK 28

Martin Clemets

5/2/2012

5/3/2011

2012 0003517

MK 39

Martin Clemets

5/2/2012

5/3/2011

2012 0003518

MK 40

Martin Clemets

5/2/2012

5/3/2011

2012 0003519

 

 

 

 

 

 

 

 

 

 

PLUM 1

Frank Blair

1/24/2012

1/27/2012

106634

PLUM 2

Frank Blair

1/24/2012

1/27/2012

106635

PLUM 3

Frank Blair

1/25/2012

1/27/2012

106636

PLUM 4

Frank Blair

1/25/2012

1/27/2012

106637

PLUM 5

Frank Blair

1/25/2012

1/27/2012

106638

PLUM 6

Frank Blair

1/25/2012

1/27/2012

106639

PLUM 7

Frank Blair

1/25/2012

1/27/2012

106640

PLUM 8

Frank Blair

1/25/2012

1/27/2012

106641

PLUM 9

Frank Blair

1/25/2012

1/27/2012

106642

PLUM 10

Frank Blair

1/25/2012

1/27/2012

106643

PLUM 11

Frank Blair

1/25/2012

1/27/2012

106644

PLUM 12

Frank Blair

1/25/2012

1/27/2012

106645

PLUM 13

Frank Blair

1/25/2012

1/27/2012

106646

PLUM 14

Frank Blair

1/25/2012

1/27/2012

106647

PLUM 15

Frank Blair

1/25/2012

1/27/2012

106648

PLUM 16

Frank Blair

1/25/2012

1/27/2012

106649

PLUM 17

Frank Blair

1/26/2012

1/27/2012

106650

PLUM 18

Frank Blair

1/26/2012

1/27/2012

106651

PLUM 19

Frank Blair

1/26/2012

1/27/2012

106652

PLUM 20

Frank Blair

1/26/2012

1/27/2012

106653

PLUM 21

Frank Blair

1/26/2012

1/27/2012

106654

PLUM 22

Frank Blair

1/26/2012

1/27/2012

106655

PLUM 23

Frank Blair

1/26/2012

1/27/2012

106656

PLUM 24

Frank Blair

1/26/2012

1/27/2012

106657

PLUM 25

Frank Blair

1/26/2012

1/27/2012

106658

PLUM 26

Frank Blair

1/26/2012

1/27/2012

106659







145 additional Plum unpatented claims currently being amended, which will be
recorded in Fergus county, Montana on or before July 15, 2012 and deemed to be a
part of the Mining Assets pursuant to this Option Agreement.




2.   The below claims are subject to five existing mineral leases from third
parties and all right, title and interest in these original mineral leases will
be be transferred from Northern Adventures, Inc. to the Optionee on the Closing
Date:






 






7




--------------------------------------------------------------------------------







A.  Bayhorse Property lease consisting of 21 unpatented and 3 patented mining
claims.

B.  The Quartz Creek Project lease consisting of the following groups of
unpatented mining claims.

1)  Gold of the Patriarch – 20 unpatented mining claims

2)  Wild Eyed Jack – 10 unpatented claims

3)  Golden Sunrise – 8 unpatented claims

C.  The Trout Creek Project lease consisting of the following groups of
unpatented mining claims.

1)  Ohio Beauty – 10 unpatented claims

2)  WLC – 42 unpatented claims

D.  Monitor Property lease consisting of the following groups of unpatented
mining claims.

1)  Monitor – 20 unpatented mining claims

2)  Joan’s Dream – 4 unpatented mining claims

E.  Vienna Property lease consisting of the following  unpatented mining claims.

1)  FG – 18 unpatented mining claims




3.   The Optionor also has an option to purchase all right, title and interest
in 14 individual leases granted by the State of Washington, Department of
Natural Resources.  Transfer of the leases to to Optionee is subject to approval
by the State of Washington.  These leases are located in Okanogan Country, State
of Washington.  The original Lessee is David Boleneus.




 






8




--------------------------------------------------------------------------------







EXHIBIT B

DRAFT ASSET PURCHASE AGREEMENT














9




--------------------------------------------------------------------------------







EXHIBIT C

LIST OF PROMISSORY NOTE TO BE FORGIVEN
















10




--------------------------------------------------------------------------------










EXHIBIT D




NOTICE OF INTENT TO EXERCISE OPTION




________________________




To:   NORTHERN ADVENTURES LLC. AND NORTHERN ADVENTURES, INC.




Reference is made to the Option to Purchase Assets Agreement (the “AGREEMENT”).
Unless otherwise indicated, capitalized terms used herein shall have the
meanings ascribed to them in the AGREEMENT.




Please be advised that the undersigned hereby exercises the OPTION.




We hereby elect to purchase the NORTHERN ADVENTURE ASSETS, as described in the
OPTION AGREEMENT from NORTHERN ADVENTURES, INC.  The consideration for the
purchase of these assets is the forgiveness of promissory notes and accrued
interest as of the date of exercise due from NORTHERN ADVENTURS LLC and the
issuance of a single stock certificate equal to the number of APD ANTIQUITIES,
INC. par value $.001 restricted SHARES of common stock that represent Eighty and
One Half (80.5%) percent of the total issued and outstanding shares on a
post-acquisition basis, pursuant to the terms and conditions of the AGREEMENT







Date: ______________  ______, 20____













OPTIONEE:    APD ANTIQUITIES, INC.







Name:___________________________

Cindy K. Swank, President











11


